Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
      
Reasons of Allowance	

The Status of Claims:
Claims  9-12, 15-17, 19-21, and 95-113 are pending. 
Claims 9-12, 15-17, 19-21, and 95-113 are allowed. 
I. The following is an examiner's statement of reasons for allowance:
 
The IDS filed on 11/24/21 have been reviewed; however,  they are unrated to the  claimed invention.
The rejection of Claims 1-8, 12, and 15 under 35 U.S.C. 103 as being unpatentable over Watanabe et al (Therapeutic Research (2008), 29(11), 1917-1919.) in view of Allen, Jr., et al (Ansel’s Pharmaceutical Dosage Forms and th ed. 2011, p.90-93) is withdrawn due to the cancelation of claims 1-8 and  modification of the claims12 and 15.

The rejection of Claims 18 and 20-21 under 35 U.S.C. 103 as being unpatentable over Chatzipanteli et al (Diabetes, 1992, 41(8), 927-35) in view of Mathad et al (WO 2016/193994 A1) is withdrawn due to the cancelation of claim 18 and modification of the claims 20-21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        11/29/2021